Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status
This instant application No. 16/377112 has
No claims are amended.
Claims 1-20 are pending. The effective filing date of this application is 03/21/2012.

Response to Arguments
In response to Applicant’s remarks filed on Apr. 30, 2021: 
Applicant’s Arguments respect to amended feature of claims have been considered but are not persuade.
	Applicant argues regarding prior arts of record do not disclose the amended feature “saving of data using the power supplied from the external power resource”. Examiner respectfully disagrees.
	Mochizuki discloses method for saving data from a volatile memory to a nonvolatile memory by implementing a backup power supply control unit, upon detecting the voltage level of a main power supply, that includes a “Power Supply Monitoring Circuit” (here a first circuit) to monitor level of the voltage, and a “Control Circuit” (here a second circuit) to send a request to saving data from volatile memory to nonvolatile memory basing on the monitored level voltage of the main power supply. Thus Mochizuki discloses two circuits that operate using the main power voltage as claimed.
	Ishikawa also discloses a method for saving data from a volatile memory to a nonvolatile memory when power drops. Figure 1 of Ishikawa shows a momentary interruption/power failure 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2,  6-8, 12-14 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mochizuki (2011/0066765) in view of Ishikawa et al (2008/0086659) hereafter Ishikawa.
Regarding claim 1, Mochizuki discloses A control device capable of controlling a nonvolatile memory and a volatile memory (Mochizuki: Fig. 1, Fig. 7: ‘Backup Power Supply Control Unit 105’), the control device comprising: 
a first circuit (Fig. 1, Fig. 7: ‘Power Supply Monitoring Circuit’) configured to monitor a level of a voltage corresponding to power supplied from an external power source to the control device ([0045: “The power supply monitoring circuit detects the voltage level of the main power supply”); and 
a second circuit (Fig. 1, Fig. 7: ‘Control Circuit’), 
Mochizuki does not explicitly disclose using the power supplied from the external source for saving data and assert a second signal to the second circuit.
However, Ishikawa discloses wherein the first circuit (Fig. 1: ‘momentary interruption/power failure detecting circuit 32’) is further configured to: 
assert a first signal (Fig. 1: ‘the momentary interruption detecting signal PS signal’; [0014]: “a detecting circuit for outputting a momentary interruption detecting signal when a power source voltage is below a first threshold voltage”), which causes an operation of saving, using the power supplied from the external source (Fig. 1:‘SP signal from DC power source’), data that are stored in the volatile memory into the nonvolatile memory to start, in response to the monitored level of the voltage dropping to a first value ([0014]: “a control section adapted to start saving of the data in the volatile memory into the nonvolatile memory when the detecting circuit has output the momentary interruption detecting signal”), and 
(Fig.1: ‘the power failure detecting signal PD’) to the second circuit (Fig.1: ‘control circuit board 10a’) which causes the power supplied from the external power source to be cut off, in response to the monitored level of the voltage dropping further to a second value that is lower than the first value (Ishikawa: [0014]: “a power failure detecting signal when the power source voltage is below a second threshold voltage that is lower than the first threshold voltage…. carry out a predetermined shutdown processing when the detecting circuit has output the power failure detecting signal”; [0046]: “The power failure identification circuit 35 outputs the power failure detecting signal PD when the output voltage F of the smoothing circuit 33 is below the power failure identification threshold value (second threshold voltage; [0059]: “When the output of the power failure detecting signal PD has been detected (Yes in Step S106), the system determines that the AC input is in the state of power failure, and enters the shutdown mode”).
Disclosures by Ishikawa and Mochizuki are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate monitoring the amount of electric power during the data saving operation taught by Mochizuki to include a power failure detecting circuit disclosed by Ishikawa. The motivation for including the power failure detecting circuit by paragraph [0015] of Ishikawa is for more data can be saved when power is off.

Regarding claim 7, these claims limitations are significantly similar to those of claim 1, and, therefore, are rejected on the same grounds.

Regarding claim 13, Mochizuki discloses A method of a device capable of controlling a nonvolatile memory and a volatile memory, the method comprising:
(Fig. 1, Fig. 7: ‘Power Supply Monitoring Circuit’), a level of a voltage corresponding to power supplied from an external power source to the device ([0045: “The power supply monitoring circuit detects the voltage level of the main power supply”); 
starting, by a memory controller of the device (Fig.1: ‘memory controller 102’), an operation of, using the power supplied from the external source (disclosed by Ishikawa below), saving data stored in the volatile memory into the nonvolatile memory, in response to the monitored level of the voltage dropping to a first value ([0046]: “the memory controller 102 detects a request to start data saving due to the data saving request signal 106 transmitted from the backup power supply control unit 105 (step S601), initialization related to the data saving process is executed (step S602). Then, after the completion of initialization, the memory controller 102 starts the data saving operation from the main memory unit 103 to the flash memory 104”); and 
Mochizuki does not explicitly disclose starting the operation of saving data using the power supplied from the external power resource, and cutting off, by a second circuit of the device, stopping the power supplied from the external power source.
However, Ishikawa discloses 
starting an operation of saving data stored in the volatile memory into the nonvolatile memory using the power supplied from the external source (Fig. 1:‘SP signal from DC power source’),
cutting off, by a second circuit of the device (Fig.1: ‘control circuit board 10a’), the power supplied from the external power source, in response to the monitored level of the voltage dropping further to a second value that is lower than the first value (Ishikawa: [0014]: “a power failure detecting signal when the power source voltage is below a second threshold voltage that is lower than the first threshold voltage…. carry out a predetermined shutdown processing when the detecting circuit has output the power failure detecting signal”; [0046]: “The power failure identification circuit 35 outputs the power failure detecting signal PD when the output voltage F of the smoothing circuit 33 is below the power failure identification threshold value (second threshold voltage; [0059]: “When the output of the power failure detecting signal PD has been detected (Yes in Step S106), the system determines that the AC input is in the state of power failure, and enters the shutdown mode”).
Disclosures by Ishikawa and Mochizuki are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate monitoring the amount of electric power during the data saving operation taught by Mochizuki to include a power failure detecting circuit disclosed by Ishikawa. The motivation for including the power failure detecting circuit by paragraph [0015] of Ishikawa is for more data can be saved when power is off.

Regarding claim 2, Ishikawa combined further discloses The control device according to claim 1, wherein the data to be saved into the nonvolatile memory includes user data that are input from an external device ([0036]: “The scanner section 22 is provided with a light source for applying light to the document, a line image sensor for reading one line of the document across the width”]; [0039]: “The system memory 14 is a volatile memory for storing the program to be executed by the processor 11, and serves as a work memory when the processor 11 executes the program. It is also used to store the image data”).

Regarding claims 8 and 14, these claims limitations are significantly similar to those of claim 2, and, therefore, are rejected on the same grounds.

(Fig. 1: [0023]: “In the embodiment, the memory devices will be described using SDRAMs (synchronous DRAMs), which are volatile memories, as an example”).

Regarding claims 12 and 18, these claims limitations are significantly similar to those of claim 6, and, therefore, are rejected on the same grounds.

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Ishikawa, as applied to claims 1, 7 and 13 respectively above, and further in view of Okawa (2012/0221801).
Regarding claim 3, the combination of Ishikawa/Mochizuki does not explicitly disclose wherein the data to be saved into the nonvolatile memory device includes management data that are managed by the control device.
However, Okawa discloses The control device according to claim 1, wherein the data to be saved into the nonvolatile memory device includes management data that are managed by the control device (Okawa: [0068]: “In the case in which a power outage occurs in the case of the state (3), the data and the management data that have been stored into the cache memory 3 is transferred to the flash memory device 4, and is stored into the flash memory device 4”).
Disclosures by Ishikawa/Mochizuki and Okawa are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate monitoring the amount of electric power during the data saving operation taught by Ishikawa/Mochizuki to include detecting the remaining power level     disclosed by Okawa. The motivation for including detecting the remaining power level by 

Regarding claims 9 and 15, these claims limitations are significantly similar to those of claim 3, and, therefore, are rejected on the same grounds.

Claims 4,10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Ishikawa, as applied to claims 1, 7 and 13 respectively above, and further in view of Scherpenberg et al (5315549) hereafter Scherpenberg.
Regarding claim 4, the combination of Ishikawa/Mochizuki does not explicitly disclose a host device is externally connected to the control device and the assertion of the first signal also causes a read operation or an erase operation that is being carried out in accordance with a request command from the host device to stop. 
However, Scherpenberg discloses The control device according to claim 1, wherein 
a host device is externally connected to the control device (Fig. 2: ‘Microprocessor 202’), and 
the assertion of the first signal also causes a read operation or an erase operation that is being carried out in accordance with a request command from the host device to stop (column 2: lines 65-68: “controller 100 detects the level of the 5 volt power supply and issues a power fail signal to microprocessor 202 plus stops further writes and reads of RAM 204 if the level drops by about 5% or 10%”).
Disclosures by Ishikawa/Mochizuki and Scherpenberg are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate monitoring the amount of electric power during the data 

Regarding claims 10 and 16, these claims limitations are significantly similar to those of claim 4, and, therefore, are rejected on the same grounds.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Ishikawa, as applied to claims 1, 7 and 13 respectively above, and further in view of Trantham (2010/0332859).
Regarding claim 5, the combination of Ishikawa/Mochizuki does not explicitly disclose wherein the nonvolatile memory includes a NAND flash memory.
However, Trantham discloses The control device according to claim 1, wherein the nonvolatile memory includes a NAND flash memory (Fig. 2: Nonvolatile Memory 214: [0017]: “Examples of nonvolatile solid-state data memory devices include, but are not limited to, NAND flash”). 
Disclosures by Ishikawa/Mochizuki and Trantham are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate monitoring the amount of electric power during the data saving operation taught by Ishikawa/Mochizuki to include implementing a voltage regulator to provides the elevated voltage disclosed by Trantham. The motivation for including provides the elevated voltage by paragraph [0023] of Trantham is for sufficient energy to provide substantially all of the operating power to the memory circuits during a minimum time period 

Regarding claims 11 and 17, these claims limitations are significantly similar to those of claim 5, and, therefore, are rejected on the same grounds.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Ishikawa, as applied to claim 1 above, and further in view of Kuroda et al (2013/0097451) hereafter Kuroda.
Regarding claim 19, the combination of Ishikawa/Mochizuki does not explicitly disclose the current limitation as cited in claim 19.
However, Kurota discloses The control device according to claim 1, wherein
the first circuit is further configured to, when asserting the second signal, further assert a third signal to a third circuit that is different from the second circuit (Kuroda: Fig. 2: ‘signal to DC/DC converter 260’; [0034: “the power supply control processor 200 checks the occurrence of a power outage based on an output value of the A/D converter 230 (specifically, an output voltage value of the AC/DC converter 211 input to the A/D converter 230). Thereafter, the power supply control processor 200 notifies the occurrence of the power outage to the control processor 150. In addition, the power supply control processor 200 starts up the DC/DC converter 260”).
Disclosures by Ishikawa/Mochizuki and Kuroda are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate monitoring the amount of electric power during the data saving operation taught by Ishikawa/Mochizuki to include using charge amount stored in the battery to save data disclosed by Kuroda. The motivation for using charge amount stored in the .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Ishikawa, as applied to claim 1 above, and further in view of Kazuta et al (2008/0242369) hereafter Kazuta.
Regarding claim 20, the combination of Ishikawa/Mochizuki/ Kuroda does not explicitly disclose the current limitation as cited in claim 20.
However, Kazuta discloses The control device according to claim 19, wherein
the third circuit is configured to receive the power supplied from the external power source via the second circuit and charge a battery (Fig. 2: [0030]: “a power supplying portion 14A for receiving a power supplied from the host PC 2 or the outside through the USB terminal 10 or the power source terminal 14, respectively, and supplying the power thus received to each of the portions except for the USB terminal 10 and the power source terminal 14, and corresponding portions (not shown) of the portable electronic apparatus 1, a charge controlling portion ISA for receiving the power supplied from the power supplying portion 14A, thereby charging the rechargeable battery 15 with electricity”).
	Disclosures by Ishikawa/Mochizuki/ Kuroda and Kazuta are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate monitoring the amount of electric power during the data saving operation taught by Ishikawa/Mochizuki/Kuroda to include a rechargeable battery for backup power disclosed by Kazuta. The motivation for including the battery by paragraph [0041] of Kazuta is for suppling a power to the HDD when no power is supplied to the portable electronic apparatus.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250.  The examiner can normally be reached on Monday-Thursday from 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAN V DOAN/Examiner, Art Unit 2136         

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136